Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed on 10/31/22  are being considered by the examiner.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered and they are found to be persuasive in view of amendment. These rejections for claims 1-20 are withdrawn.


Claim Objections
Claims 20 is objected to because of the following informalities:
Claim 20 reads “wherein the processor is further configured to store instructions that cause the processor to…” It should read “wherein the non-transitory computer readable medium is further configured to store instructions that cause the processor to…” 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims  17-20 are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter.  ¶ [0037] of the as filed Specification, describes non-limiting examples of storage media, but doesn’t provide a definition for a computer readable medium. Hence, one of ordinary skill in the art can interpret such term to encompass transitory signals and non-transitory media. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactured articles "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).
The examiner recommends amending claims 17-20 such that they claim a non-transitory computer readable medium, in order to ensure that the claims are directed to patentable subject matter. 


Allowable Subject Matter
Claims 1, 2, 4-11, 13, 14 and 16-20 are not anticipated nor rendered obvious by the prior art on record. The following is an examiner’s statement of reasons for allowance: The amended claims 1, 10 and 17 recite “one or more audio files including one or more audio events associated with a test engine at the remote testing system, wherein the test engine includes a conversational assistant system and is associated with the voice recognition system, wherein the audio files include a test session mimicking one or more spoken dialogue commands in the voice recognition session” The closest art that teaches these limitations come from the cited art Gharabegian who teaches audio files and events (Gharabegian: ¶ [0038] For example, in some embodiments, a user may speak 191 a command or desired action (execute playlist, order replacement spokes/blades, and/or obtain traffic conditions from a traffic server) [events] which is captured as an audio file and received at an AI or voice control API 140 stored in one or more memory devices of a shading device 170), and conversational agents (Gharabegian: ¶ [0038] As discussed above, in some embodiments, an AI or voice control API [conversational assistant]140 may communicate and/or transfer 192 an audio file utilizing one or more of the shading device's transceiver to an external AI or voice control server 175;) and from Torok who teaches test engines ((Torok: ¶ [0036] Such remote (or cloud-based) content sources 119 are commonly known as content streaming sources where the user 102 subscribes to a service allowing the user 102 to access a library of audio files made available to the user 102 from the content sources 119.) However neither Gharabegian, Torok nor any other cited references disclose the combination of the limitations regarding “a test engine at the remote testing system, wherein the test engine includes a conversational assistant system and is associated with the voice recognition system, wherein the audio files include a test session mimicking one or more spoken dialogue commands in the voice recognition session.” Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1, 2, 4-11, 13, 14 and 16 are allowed and claims 17-20 will be allowable once the 101 rejection and the objection to claim 20 are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657     

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657